Citation Nr: 0636406	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  The appellant is the veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant's disagreement with that 
decision led to this appeal.  The appellant testified from 
the RO at a videoconference hearing before the undersigned in 
August 2004.  The Board remanded the case for additional 
development in December 2004, and it is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant has been provided notice of the evidence 
necessary to substantiate her claim and had been notified of 
what evidence she should provide and what evidence VA would 
obtain; all available evidence has been obtained, and there 
is no indication that the appellant has evidence pertinent to 
her claim that she has not submitted to VA.  

2.  At the time of the veteran's death in April 2000, service 
connection was not in effect for any disability.  

3.  The Certificate of Death shows that the immediate cause 
of the veteran's death was hypertensive atherosclerotic 
cardiovascular disease; diabetes mellitus was listed as a 
significant condition contributing to the veteran's death but 
not related to his hypertensive atherosclerotic 
cardiovascular disease.  

4.  There is no competent evidence that hypertension, 
hypertensive atherosclerotic cardiovascular disease, or 
diabetes mellitus was present in service or until many years 
thereafter, nor is there competent evidence that links any 
such disease to the veteran's active service or any incident 
of service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2002 decision of the RO denying service 
connection for the cause of the veteran's death preceded 
complete VCAA notice to the appellant regarding her claim.  
The appellant did receive specific VCAA notice in 
February 2004 and February 2005.  Because this VCAA notice 
was not provided to the appellant prior to the RO decision 
from which she appealed, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.

While the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in December 2000, the RO explained 
to the appellant that to establish service connection for the 
cause of the veteran's death, it must be shown that the 
condition causing the veterans' death had its onset in 
service or was permanently aggravated by service.  The RO 
stated that it needed medical evidence that relates the 
veteran's death to a disability that had its onset in service 
and that this evidence should include treatment records 
showing when the veteran was first treated for this condition 
either during or after service.  The RO notified the 
appellant that it would attempt to assist her in obtaining 
evidence for which she provided necessary release 
authorization.  

In another letter also sent to the appellant in 
December 2000, the RO explained that the service department 
had been unable to find the veteran's service medical 
records.  The RO requested the appellant's assistance in 
obtaining those records and requested that she send VA any of 
the veteran's service medical records in her possession.  The 
RO explained that without service medical records, it needed 
evidence that the veteran's condition was treated from 
immediately after service to the time he died.  The RO 
requested that the appellant furnish VA with evidence she had 
pertaining to such treatment.  In addition, the RO requested 
that the appellant submit statements from persons with whom 
the veteran served as to their observations.  The RO also 
notified the appellant that letters written or photographs 
taken during service, employment or insurance examinations 
completed just after service, pharmacy prescription records, 
etc., might be useful in substantiating her claim.  

In addition to the letters sent to the appellant in 
December 2000, VA sent the appellant letters dated in 
February 2004 and February 2005 in which it informed the 
appellant that to establish entitlement to service connection 
for the cause of the veteran's death the evidence must show 
that the veteran died from a service-related injury or 
disease.  The February 2005 letter requested that the 
appellant provide medical evidence that would show a 
reasonable probability that the condition that contributed to 
the veteran's death was caused by injury or disease that 
began during service.  The letters notified the appellant of 
the kind of evidence that would support her claim and 
notified her that it would make reasonable efforts to obtain 
private medial records and other records for which she 
provided adequate identification and release authorizations.  
The letters emphasized to the appellant that it was her 
responsibility to make sure VA received all requested records 
not in the possession of a Federal department or agency.  

The February 2005 letter notified the appellant that if there 
was any other evidence or information that she thought would 
support her claim, she should let VA know.  In that letter VA 
also notified the appellant that this was an opportunity to 
submit information she might have that she had not already 
submitted.  The appellant responded that she had submitted 
all the evidence she had and was unable to provide any 
additional information.  

As outlined above, the letters to the appellant provided 
ample notice as to the key evidentiary gap in her case, 
namely evidence that a service-connected disability caused or 
contributed to the veteran's death.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, these 
letters, in the Board's judgment, served to notify the 
appellant of the need to submit any pertinent evidence in her 
possession.  The Board finds that a reasonable inference from 
such communications was that the appellant should furnish any 
pertinent evidence that she may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  All 
notice required by VCAA and implementing regulations was 
furnished to the appellant, and no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.  See Mayfield v. Nicholson; 19 Vet. 
App. 103 (2005) rev'd on other grounds, 444 F.3d at 1328 
(Fed. Cir. 2006).  

To whatever extent the decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for benefits, i.e., 
as to potential downstream issues such as the effective date, 
the Board finds no prejudice to the appellant in proceeding 
with the present decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, any question as to the 
appropriate effective date to be assigned is rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d at 1328 
(Fed. Cir. 2006) (due process concerns with respect to VCAA 
notice must be pled with specificity).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim unless no 
reasonable possibility exists that such assistance would air 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In this case, the claims file includes the report of the 
veteran's physical examination at service separation, but 
neither his service personnel records nor any other service 
medical records are available.  In October 2000, the 
appellant submitted an information reply from the Records 
Reconstruction Branch of the National Personnel Records 
Center (NPRC). The document had blocks checked stating that 
if the veteran's records were at NPRC on July 12, 1973, they 
may have been destroyed in a fire on that date.  There was a 
block checked stating enclosed copies of documents were 
obtained from an alternate records source, and the following 
checked block stated "However, complete personnel/medical 
records cannot be reconstructed."  In March 2002, the RO 
requested that the appellant send a copy of what NPRC had 
sent her, but the appellant replied that she had not in fact 
received any records from NPRC.  

The record reveals substantial efforts by the RO to obtain 
the veteran's service records, including multiple requests to 
NPRC.  However, the NPRC has reported that the veteran 
service records are not available and that searches of 
records from the Army Surgeon General's Office and searches 
of available sick reports and available morning reports for 
the veteran's unit have been fruitless.  

Based on the foregoing, it is clear that further requests for 
service medical and personnel records for the veteran would 
be futile.  The appellant has been informed that the 
veteran's service records are unavailable.  See McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, while the Board sincerely 
regrets that the veteran's service records are unavailable, 
it finds that VA has no further duty to the appellant with 
respect to obtaining them.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile).  

Under the VCAA, the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
veteran has a current disability, or persistent recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the veteran's active service; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(d).  

The Board finds that, with no competent evidence of 
cardiovascular disease, high blood pressure or diabetes 
mellitus during service or for decades thereafter and no 
competent evidence that suggests any contended relationship 
of the veteran's hypertension, hypertensive atherosclerotic 
cardiovascular disease, or diabetes mellitus to service, 
there is no duty to obtain a medical opinion.  Id.; see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002).  Service incurrence of hypertension, arteriosclerosis, 
or diabetes mellitus may be presumed if the disease is 
manifest to a degree of 10 percent or more within a year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

Background and analysis

Background

During his lifetime, the veteran had no service-connected 
disability.  

The veteran's death certificate shows that the veteran died 
at home in April 2000.  The certificate lists hypertensive 
atherosclerotic cardiovascular disease as the immediate cause 
of death and states the interval between onset and death was 
years.  It also lists diabetes mellitus as a significant 
condition contributing to death but not related to the 
immediate cause.  

On a prescription form dated in October 2000, a private 
physician stated that the veteran had had a history of 
hypertension dating back to the 1940s.  In a letter dated 
later that month, the same physician stated that she had 
attended the veteran as his primary care physician for 
approximately two years.  She stated that the veteran had 
reported a longstanding history of hypertension dating back 
to his days in the service in the 1940s.  

The appellant has submitted a notarized statement dated in 
October 2000 from K.D.J. who reported that during service he 
was on the same flight crew with the veteran for more than a 
year.  He stated that everyone on their flight crew knew the 
veteran had high blood pressure, and he said that the veteran 
was washed out of flight cadet training due to high blood 
pressure.  K.D.J. also said he was unaware of how bad the 
veteran's blood pressure was until they were hospitalized on 
the island of Mindanao after being rescued following a water 
landing in the ocean near the Palu Islands.  He stated that 
they were picked up about 10 hours after the aircraft went 
down and were taken to Mindanao where they were hospitalized 
for observation.  K.D.J. said that the hospital did not want 
to release the veteran because his blood pressure was too 
high, but he and the veteran finally convinced the flight 
surgeon to release the veteran because they would otherwise 
miss a flight to New Guinea to rejoin their squadron.  

In a letter dated in May 2001, the veteran's half brother 
stated that he was a pilot in World War II.  He said that the 
appellant was the veteran's second wife and had married the 
veteran in the early 1960s.  He noted that the veteran's 
first wife was deceased, and the appellant had no way of 
finding out about the veteran's problems while he was in 
service.  The brother stated that he for a fact knew that the 
veteran had hypertension and was treated several times after 
he was discharged from service, but there of course would be 
no record of his treatment since it was 50 years ago.  

At the August 2004 hearing, the appellant testified that the 
veteran told her that he wanted to be a pilot in service but 
that he was not allowed to do that because of his high blood 
pressure.  She also testified that she had provided all the 
evidence she could find, but that most the doctors who had 
treated the veteran since service were dead.  The appellant 
stated that she married the veteran in the 1960s and she 
thought that he started on high blood pressure medicine in 
the mid-1960s.  She testified that he said that before that 
the doctor told him to exercise and limit his salt intake.  
The appellant has stated that the veteran was an attorney and 
felt he never needed to file anything with VA because he had 
his own means of support.  

Analysis

As noted above, other than the report of the veteran's 
service separation examination, his service records are 
unavailable.  Since VA has been unable to obtain these 
records, it has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of the appellant's claim is undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  The Board must 
therefore address whether the latter two requirements have 
been met.  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board has duty 
to assess credibility and weight to be given to the 
evidence).  

The appellant contends that the veteran had hypertension in 
service in World War II and that it culminated in his fatal 
hypertensive atherosclerotic cardiovascular disease.  

With respect to in-service disease, there is no medical 
evidence of hypertension, atherosclerotic cardiovascular 
disease, or diabetes mellitus in service or within the one 
year presumptive period for any of those diseases.  Of record 
is the veteran's April 1946 separation examination report, 
which shows the veteran's blood pressure at that time 
was 128/74.  For VA evaluation purposes, hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater, or the systolic blood pressure is 160 or greater.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
There is no medical evidence that indicates that 
hypertension, arteriosclerosis, or diabetes mellitus was 
initially diagnosed within a year of the veteran's separation 
from service.  No medical evidence of the incurrence of 
disease in service exists.  

The remaining evidence consists of lay and medical documents 
dated and received by the RO well over 50 years after the 
veteran's separation from service.  This evidence includes 
the report of the history the veteran gave to his primary 
care physician during the two years before his death, the 
appellant's testimony as to what the veteran told her about 
having had high blood pressure in service, the statement of 
the veteran's fellow aircrew member about having known the 
veteran had high blood pressure in service and having been 
told so by a flight surgeon, and the letter from the 
veteran's brother stating that he knew that the veteran had 
hypertension in the years after service.  

The statement of the fellow serviceman that the veteran was 
known to have high blood pressure in service and that such 
was documented during hospitalization on Mindanao is not 
supported by any medical evidence.  Likewise, with respect to 
the statement from the veteran's brother who had said he 
knows he veteran had hypertension and was treated several 
times after he was discharged from service, the appellant has 
been unable to provide or identify any medical evidence 
supporting that assertion.  The only blood pressure reading 
recorded during service was normal.  Further, the appellant 
herself has stated that the veteran was taking high blood 
pressure medicine in 1962 when they married and has also 
stated that he told her that he had had high blood pressure 
since service.  The appellant's statements and testimony as 
to the veteran's reports of having received treatment for 
hypertension since service are not, however, supported by any 
medical evidence, nor was the history of hypertension since 
service that the veteran reported to his primary care 
physician in the two years prior to his death.  

Such statements in and of themselves cannot support the 
appellant's claim as they cannot be regarded as competent 
evidence.  The Court has provided a detailed discussion of 
the competency of lay statements and testimony.  Layno v. 
Brown, 6 Vet. App. 465, 469-71.  The Court stated that a 
witness must have personal knowledge in order to be competent 
to testify to a matter and that personal knowledge is that 
which comes to the witness through the use of his senses, 
i.e., that which is heard, felt, seen, smelled, or tasted.  
Id. at 469.  Further, witnesses may testify upon concrete 
facts within their own observation and recollection, i.e., 
facts perceived from their own senses, as distinguished from 
their opinions or conclusions drawn from such facts.  
Competent testimony is thus limited to that which the witness 
has actually observed and is within the realm of his personal 
knowledge.  Id.  While a lay witness may personally know the 
veteran and have had the opportunity to observe him, this 
does not render his testimony universally competent, and 
generally, lay testimony is not competent to prove that which 
would require specialized knowledge or training.  Layno, at 
470 citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Statements concerning the presence of high blood pressure and 
diagnoses of hypertension are not ones about the symptoms or 
features that the veteran exhibited during or after service 
and are not statements that can be made on the basis of lay 
observation.  In this case, the evidence does not show, nor 
does the appellant contend, that the veteran, the fellow 
aircrew member, or the veteran's brother had specialized 
education, training, or experience that would qualify them to 
observe the veteran's blood pressure or arrive at a diagnosis 
of hypertension.  As discussed above, it is now well 
established that a lay persons such as the veteran, his 
fellow aircrew member, and his brother are not competent as 
to medical matters such as diagnoses or etiology of medical 
disorders, and to the extent that their statements represent 
opinions that the veteran had high blood pressure in service 
or opinions that the veteran's hypertension had its onset in 
service, they are therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Further, to the extent that the veteran was reporting to the 
appellant and to his physician what he had been told by other 
physicians and to the extent that his fellow aircrew member 
was reporting what a physician purportedly said, e.g., that 
the veteran had high blood pressure in service, that he could 
not continue pilot training because of high blood pressure, 
or that he should stay in the hospital because of high blood 
pressure, these statements cannot serve as competent evidence 
of presence of high blood pressure in service or the presence 
or onset of hypertension in service.  In this regard, the 
Court has held that with respect to what any physician 
purportedly said, any such statement, filtered through a lay 
person's sensibilities is simply too attenuated and 
inherently incredible to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 507, 511 
(1997), aff'd sum nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran had high blood pressure 
or hypertension in service or for many years thereafter.  

Finally, as to the third element, i.e., a medical nexus 
between the veteran's fatal hypertensive atherosclerotic 
cardiovascular disease, there is no evidence of such.  For 
the reasons stated above, it is beyond the competence of lay 
persons such as the appellant, the veteran, his fellow 
serviceman, or his brother to provide a medical opinion on 
this matter.  Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494-95.  

To the extent that the appellant is contending that the 
veteran had high blood pressure continually after service, 
her contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The Board recognizes that the October 2000 prescription form 
and letter from the private physician report that the veteran 
gave a history of hypertension dating back to his days in 
service.  The physician did not offer a medical opinion, and 
the prescription form statement and letter do not establish a 
nexus between the veteran's hypertensive atherosclerotic 
cardiovascular disease and service.  These documents simply 
convey information recorded by a medical examiner, unenhanced 
by medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (fact that veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  The Court has said that "a bare transcription of a 
lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore, at 409.  

The Board is cognizant of the fact that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA can not 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Here, 
as noted above, the physician has merely reported the history 
of hypertension as provided by the veteran; there is no 
indication in the medical evidence that this physician 
actually treated the veteran until recent years.  Moreover, 
aside from the fact that there is no contemporaneously 
recorded medical evidence that is indicative of hypertension 
during service or for multiple decades thereafter, there is a 
blood pressure reading that was recorded during service and 
it was reported as normal.  Under these circumstances, the 
physician's statement is of little or no probative value and 
it is far outweighed by the normal in-service blood pressure 
and the absence of any clinical findings suggestive of high 
blood pressure for so many years post-service.  Maxon, supra.

Likewise, as to the diabetes mellitus listed on the death 
certificate as a condition contributing to death, the record 
does not include a medical opinion that diabetes mellitus was 
due to the veteran's active duty service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there.).  In addition, the presumptions found at 38 
C.F.R. §§ 3.307, 3.309(a) do not help the claim because, as 
noted earlier, the record does not show the veteran was 
diagnosed with diabetes mellitus within a year of his 
April 1946 separation from active duty.  Accordingly, service 
connection for diabetes mellitus was not warranted during the 
veteran's lifetime.

In summary, as discussed above, the record shows that at the 
time of the veteran's death in April 2000, service connection 
was not in effect for any disability.  Moreover, for the 
reasons explained above, there is no competent evidence that 
the hypertension, arteriosclerosis, or diabetes mellitus was 
present in service or manifest to a compensable degree within 
a year following separation from service, and the evidence 
does not show, nor does the appellant contend, that the 
veteran was a POW.  Further, there is no competent evidence 
that links the veteran's fatal hypertensive atherosclerotic 
cardiovascular disease or his diabetes mellitus to service or 
any incident of service.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his military 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge) aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. at 494-
95.  

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  The 
appellant argues that she is entitled to have reasonable 
doubt resolved in her favor and have her claim granted.  
However, reasonable doubt means doubt exists because of an 
approximate balance of positive and negative evidence.  In 
this case, there actually is no evidence positive to the 
appellant's claim in the sense that there is no medical 
evidence showing the veteran was diagnosed with the diseases 
that caused his death until decades after service, and there 
is no medical evidence showing a relationship between his 
death and any incident of service, which is crucial to the 
success of the claim.  

The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board therefore concludes that service connection for the 
cause of the veteran's death is not warranted, and the claim 
must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


